Citation Nr: 0508655	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to increased rating for derangement of the 
medial cartilage of the right knee, with lateral instability, 
currently evaluated as 20 percent disabling.

2.  Entitlement to increased rating for degenerative changes 
of the right knee, with limitation of motion, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in February 2005, was granted by 
the Board on March 3, 2005, for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Competent medical evidence reveals the veteran has severe 
lateral instability of his right knee.

2.  X-rays of the veteran's right knee indicate moderate 
degenerative arthritis, with clinical findings of flexion of 
100 degrees and extension of -5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for derangement 
of the medial cartilage of the right knee, with lateral 
instability, have been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right knee, with limitation of 
motion, have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 6.156(a), 3.159, 3.326 (2004).

First, VA has a duty to notify the veteran and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim if it is 
incomplete.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the present case, the RO provided the 
appellant the required notice with respect to the issue of 
entitlement to increased ratings for right knee disorder in a 
letter dated April 2003.  See VAOGCPREC 8-03; 69 Fed. Reg. 
25180 (2004).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The appellant was notified 
of the need for a VA examination, and one was accorded him in 
April 2003.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.

II. Increased Rating for Right Knee Disorder

The veteran's service medical records found no 
musculoskeletal defects on entrance examination in August 
1942.  A January 1943 treatment record reveals that the 
veteran was hospitalized for an internal semilunar cartilage 
tear of the right knee, which was incurred in December 1942.  
A July 1944 treatment record reveals the veteran bruised both 
his knees when he fell from a tank.  In November 1944, the 
veteran was examined for complaints of pain and limited 
motion in his right knee for the previous two years.  The 
veteran reported injuring his knee when he twisted his right 
knee as he fell.  The knee locked for three weeks and the 
veteran was unable to fully extend his right leg.  No locking 
had occurred since then.  The veteran reported having 
sufficient knee mobility to drive a tank, but had difficulty 
standing during road marches.  The physical examination 
revealed only tenderness over the right medial semilunar 
cartilage.  No other abnormal findings were reported.  The 
diagnosis was ruptured semilunar cartilage.  The veteran was 
admitted for observation, and was later given limited duty 
for two weeks, due to acute sprain of his right knee.  An 
extract from a sick report reveals the veteran was seen six 
times between November 1944 and July 1945, the last visit 
requiring a one day hospitalization.  The report does not 
reveal for what the veteran was seen.  

A July 1945 clinical record reveals the veteran had 
continuing intermittent pain in his right knee since the time 
of the original injury.  He was instructed to wear an Ace 
bandage, but it did not assist with the performance of his 
duties, as he was in constant pain.  The physical examination 
revealed that the right knee anterior and posterior cruciates 
were stable, as were the collateral ligaments.  No increased 
motion of joint existed, but there was tenderness over the 
right medial joint.  The impression was internal derangement 
of the right knee, with dislocated interior articular 
cartilage.  The December 1945 examination upon separation 
from service revealed a reported injury of the veteran's 
right knee in August 1945.  However, the physical examination 
notes that no abnormality was found.  

Subsequent to service discharge, a September 1948 private 
medical record reveals the veteran's reported history of an 
old knee injury.  It notes a diagnosis of torn posterior 
ligaments of the right knee, and a torn medial meniscus, 
especially the anterior attachment near the anterior cruciate 
ligament.

A January 1949 VA orthopedic examination revealed no swelling 
or abnormal motion of the right patella, but acute tenderness 
over medial right meniscus, with weakness of right quadriceps 
as compared to left.  The examiner also noted right knee 
derangement as a residual of a previous injury.  An x-ray 
conducted in conjunction with this examination revealed early 
calcification within the articular cartilage overlying the 
medial plateau of the tibia.  The examiner's impression was 
internal derangement of right knee and rupture of right 
medial meniscus.  

Two September 1949 letters from the veteran's private 
physician revealed a diagnosis of ligatentius neuritis of the 
right knee, with no evidence of bony pathology.  The 
physician also opined that the approximate disability was 50 
percent, because the veteran was unable to bear weight on his 
right knee.  He recommended short wave diathermy treatment, 
with anti-rheumatic medication, for at least three months.

In March 1961, a VA orthopedic examination was conducted.  
The veteran was found to have derangement medial cartilage of 
the right knee.

In January 1963, a VA compensation examination was conducted.  
At that time, the veteran reported pain, instability, and 
swelling.  He noted that this often required him to miss 
work.  The veteran's right knee was examined and found to 
have marked crepitus and moderate tenderness, with flexion 
limited to 20 degrees.  The diagnosis was bucket handle tear, 
medial meniscus of the right knee, significantly symptomatic.

In March 1978, the veteran's private physician noted the 
veteran was seen on several occasions for marked stiffness of 
the right knee.  Treatment, including microthermia to the 
joint, of right knee arthritis began in July 1957, and 
continued in April 1961, December 1961, January 1963, and 
August 1978.  X-rays conducted revealed arthritis was present 
on the left knee.

In December 1978, a VA evaluation of the veteran's right knee 
was conducted.  The examiner found the contour to have 
increased swelling in the medical condylar articular area, 
with increased sule patella bursa.  The range of motion was 0 
degrees to 130 degrees.  The McMurray test was positive.  
There was mild lateral instability, with marked crepitus on 
manipulation.  The patella had normal mobility.  The 
diagnosis was internal derangement of the right knee medial 
cartilage, with mild instability, mild loss of motion, and 
degenerative arthritis.  An x-ray conducted in conjunction 
with this examination revealed moderate degenerative changes, 
with marginal hypertrophic lipping, involving the 
articulating edges of the patella, and both the tibia and 
femur. 

In April 2003, a VA joints examination was conducted.  The 
veteran reported pain, weakness, stiffness, swelling, 
redness, instability, easy fatigue, and lack of endurance in 
his right knee.  On average, he had flare-ups 3 times a week, 
lasting for 2 days each, with increased pain and instability.  
He also reported routinely using a cane and left knee brace, 
and frequent difficulty with walking more than 30 yards, 
descending and climbing stairs, and performing non-hygiene 
activities on most days, but all activities were difficult on 
days when the knee flared up.  The veteran also noted that 
six times within the previous year, he had fallen and needed 
assistance to get up.


The physical examination revealed flexion of 100 degrees and 
extension of -5 degrees in the right knee.  There was 
patellar crepitus in the right knee.  The stability of the 
right knee was noted as unsafe, even with use of a cane.  The 
right knee was also noted to have abnormal rhythm and poor 
bilateral impulsion.  The right leg showed a varus deformity 
of 7 degrees.  Valgus stress in the right knee was 3 in the 
neutral position, and 2 at 30 degrees flexion, with 0 degrees 
in both positions being normal.  The anterior drawer sign at 
neutral and 90 degrees flexion was 0 degrees, with 5 being 
normal for both these positions.

The examiner commented that the right knee was unstable 
laterally while walking, and that the veteran was unable to 
fully weight bear on his left knee while in a stance, and 
leaned entirely on his cane.  The examiner requested that the 
veteran be issued a walker, as it was unsafe for the veteran 
to continue to ambulate with only a cane for support.

In conjunction with the examination, x-rays were conducted.  
The impression was moderate degenerative joint disease, with 
moderate narrowing of the joint spaces, and with irregularity 
of the tibial plateaus more so medially on the right.  
Minimal joint effusion was also noted on the right knee.  The 
diagnosis was degenerative arthritis and valgus instability 
in the right knee.  The examiner commented that the veteran's 
usual range of motion was not additionally limited by pain, 
weakness, instability, stiffness, or lack of endurance or 
easy fatigue.  Also noted was that the veteran's range of 
motion was not additionally limited by pain, weakness, 
instability, stiffness or lack of endurance or easy fatigue.

A VA outpatient report in August 2003 indicated that the 
veteran fell on his right knee in June 2003.  It was also 
noted that the veteran had a brace on the knee and used a 
walker to ambulate.  During this examination, the veteran 
reported that his right knee injury had been evaluated at a 
different VA medical facility, but that he was not a 
candidate for knee replacement surgery due to his heart 
condition.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from diseases and injuries incurred or aggravated 
in service.  The ratings are intended to compensate, as far 
as can be determined, the average impairment of earning 
capacity resulting from such disease and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).

Service connection for right knee derangement was granted by 
rating action dated in December 1948.  A 20 percent rating 
was assigned in February 1949, effective October 6, 1948.  In 
September 2003, the distinct and separate functional losses 
due to derangement and arthritis of the right knee were 
provided separate ratings to reflect a 20 percent rating for 
derangement of the medial cartilage of the right knee, with 
lateral instability, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004), and a 10 percent rating 
for degenerative changes of the right knee, with limitation 
of motion, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260-5003.  See VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The veteran's right knee derangement is assigned the maximum 
20 percent disabling under Diagnostic Code 5258.  As for 
other diagnostic codes, nonunion of the tibia or fibula, 
damage or dislocation to the cartilage or effusion into the 
joint, removal of the semilunar cartilage, or anklyosis of 
the knee have not been shown.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5259, 5262 (2004).  

However, the Board has found that a 30 percent rating for the 
veteran's right knee derangement under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 is appropriate in 
this case.  The rating for instability of the right knee 
under Diagnostic Code 5257 contemplates recurrent subluxation 
or lateral instability.  A 10 percent evaluation is for 
assignment when the recurrent subluxation or lateral 
instability is "slight."  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  A 20 percent evaluation is for assignment when 
the recurrent subluxation or lateral instability is 
"moderate.  A 30 percent evaluation is for assignment when 
the recurrent subluxation or lateral instability is 
"severe."  Id.

The evidence of record shows that the veteran's right knee 
derangement meets the criteria for a rating of 30 percent 
under Diagnostic Code 5257.  The VA examiner declared that 
the veteran's use of only a cane was unsafe, because of the 
instability of his right knee, and his inability to fully 
bear his weight on his left knee while in a stance.  The 
examiner requested, and the veteran was issued, a walker for 
the veteran's increased safety while ambulating.  

The examiner also noted that the right knee had abnormal 
rhythm and poor bilateral impulsion, and was unstable 
laterally when the veteran walked.  The veteran reported that 
six times in the prior year, he had fallen and been unable to 
get up without assistance because his knees were unstable.  
Finally, the veteran reported that he was considered to be a 
poor candidate for knee replacement surgery, because although 
his right knee condition implied the need for surgery, the 
results of his recent cardiology evaluation showed too great 
a risk for surgery of this type.  The Board finds that in 
consideration of all the evidence of record, supports a 
finding that the veteran's right knee instability is severe, 
and therefore, an increased rating for the right knee 
derangement is warranted.  In this regard, the Board notes 
that this is maximum evaluation under the provisions of 
Diagnostic Code 5257.

The veteran's degenerative changes of the right knee is rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5260.  Diagnostic Code 5003 contemplates degenerative 
arthritis established by x-ray evidence and is rated on the 
basis of limitation of motion.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  The normal range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2004).  

Diagnostic Code 5260 provides for a disability ratings from 0 
percent to a maximum of 30 percent disabling, based on 
limitation of flexion of the leg in varying degrees.  A 
noncompensable rating is assigned when flexion of the knee is 
limited to 60 degrees, and a 10 percent rating is warranted 
when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted when flexion is limited to 15 degrees.  Id.  Here, 
the veteran's limitation of flexion of the leg is documented 
as 100 degrees; accordingly, a disability rating in excess of 
10 percent due to limitation of flexion is not warranted. 

Additionally, Diagnostic Code 5261 provides for a disability 
ratings from 0 percent to a maximum of 50 percent disabling, 
based on limitation of extension of the leg in varying 
degrees.  A noncompensable rating is assigned when extension 
is limited to 5 degrees, and a 10 percent rating is assigned 
when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating is assigned when 
extension is limited to 15 degrees, and a 30 percent rating 
is assigned when extension is limited to 20 degrees.  Id.  
Here, the veteran's limitation of extension of the leg is 
documented as -5 degrees; accordingly, a disability rating in 
excess of 10 percent due to limitation of extension is not 
warranted.

Functional loss of a body part may occur as a result of 
weakness or pain on motion of that affected body part.  38 
C.F.R. § 4.40 (2004).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2004).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims held that 
38 C.F.R. §§ 4.40 and 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07.

The Board has considered functional loss under 38 C.F.R. §§ 
4.40 and 4.45.  The VA examiner stated in the April 2003 VA 
joints examination that the veteran's usual range of motion 
was not additionally limited by pain, weakness, instability, 
stiffness, or lack of endurance or easy fatigue.  It was also 
stated that the veteran's range of motion during flare-ups 
was not additionally limited by pain, weakness, instability, 
stiffness, or lack of endurance or easy fatigue.  Therefore, 
the Board finds that there is no additional functional loss 
not contemplated in the current ratings as described under 38 
C.F.R. §§ 4.40 and 4.45.

Accordingly, a rating of 30 percent for instability of the 
right knee is warranted, but a rating in excess of 10 percent 
for limitation of motion of the right knee is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating of 30 percent, but no more, for 
instability of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 

An increased rating in excess of 10 percent for limitation of 
motion of the right knee is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


